DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 07/22/2019 wherein claims 17 – 25 and 33 - 42 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to the rejection(s) of claims 17 – 25 and 33 – 42 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Richardson as primary art.

Claim Objections
The Examiner thanks applicant representative for correcting the minor informality of Claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 17 – 26 and 33 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson; David et al, US 20160321452 A1, November 3, 2016, hereafter referred to as Richardson in view of Koulinitch; Irina et al, US 20110185436, July 28, 2011, hereafter referred to as Koulinitch.
             
            As to claim 17, Richardson teaches a mobile terminal for implementing application download monitoring – Richardson [0102] specifically, mobile device 149 may download a new application 1013 from application marketplace 123 or developer server 160), comprising:
             a memory  and
             a processor coupled to the memory and configured to execute the instructions, to cause the mobile terminal to be configured to – Richardson [0162] FIG. 12 shows a block diagram of a computing device (e.g., a mobile device of a user or a user terminal), according to one embodiment. In FIG. 12, the computing device includes an inter-connect 221 connecting the presentation device 229, user input device 231, a processor 233, a memory 227, a position identification unit 225 and a communication device 223):
             detect whether access Universal Resource Locator (URL) information requested by a plurality of first applications comprises an application download request that requests to download a second application– Richardson [0066 and 0078] since at ’66  A source may be trusted for various reasons, including, for example, that the source is an authorized Google Play store or Apple App Store..  since at ’78 … In some cases, such an embedded executable component may have associated with it identifiers or signing key information which can be used to separately determine the source of that executable component. An application itself may contain another application, for example, where an application for a mobile device which contains within it another related application which is intended for installation on a wearable or other personal or external device.  Here, the claimed ‘plurality of first applications’ is taught by Richardson as ‘Google Play store or Apple App Store’ because a download application is first needed to download applications.  The claimed ‘application download request’ is taught by Richardson as ‘intended for installation’ because the application is making the intent to download the embedded executable.  The claimed ‘second application’ is taught by Richardson as ‘another related application’); 
             block the application download request in response to detecting that first access URL information requested by one of the plurality of first applications comprises the application download request - [0074] Richardson … It is typically desired to determine the source in order to assess the risk of the software and make a determination or decision whether further action should be taken with respect to the software such as, for example, blocking installation of the software onto the computing device.  Richardson further elaborates at ‘38)
            send the access URL information, including the first access URL information comprising the application download request, to a server - Richardson [0042] …a system (e.g., a side-load server) includes: at least one processor; and memory storing instructions configured to instruct the at least one processor to: …send the first application identifier and the first source identifier over a network to a second computing device (e.g., an administrator server);
            receive a security analysis result of the second application from the server - Richardson [0042] …a system (e.g., a side-load server) includes: at least one processor; and memory storing instructions configured to instruct the at least one processor to: receive, from the second computing device, a first state designation for the first application; set a second state designation based on the first state designation; and send the second state designation to the first computing device); and
            determine, based on the security analysis result, whether to download the second application – Richardson [0066] A source may be trusted for various reasons, including, for example, that the source is an authorized Google Play store or Apple App Store. Other examples include a source identified by an administrator of mobile devices (e.g., for a large corporation with thousands of employees) for use by users in downloading new software. In another example, a source may be trusted based on a prior history with that source (e.g., extensive prior downloads without negative incidents. RICHARDSON TEACHES determine, based on the security analysis result, whether to download the second application HOWEVER IN AN ANALAGOUS ART DIRECTED TO THE SAME ENDEAVOR KOULINITCH FURTHER TEACHES determine, based on the security analysis result, whether to download the second application - [Koulinitch 89] Based on the user score and the URL score, a determination may be made in block 220 to permit or deny access to the URL. If the URL is permitted in block 220, the user may be allowed access in block 222. If the URL is not permitted in block 220, the URL may be stopped from being received in block 224 and a replacement message may be transmitted to the user's application in block 226.  Adding Koulinitch’s URL Reputation Engine 124 to Richardson’s state designation logic does no more to Richardson ability to classify URL requests than it would if were added to any other device.  This function remains the same.  Predictably, a plurality of first browser applications from Google or Apple store a request to download an application adds the benefit of profiling every access request across all of Richardson URL classifications.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to update Richardson State designation logic with Koulinitch’s URL Reputation Engine 124 thereby gaining, predictably, the commonly understood benefits of such adaptation, that is classifying all 

           As to claim 18, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 17, wherein the instructions further cause the mobile terminal to be configured to:   
           send a first list of application package names of applications installed at the mobile terminal to the server - Richardson [0126] The application identifier and source identifier are received from mobile device 149, for example, in one or more messages. Here, the claimed ‘first list’ is taught by Richardson as ‘one…message’ in the one or more messages whereas the claimed ‘application package names’ is taught by Richardson as ‘application identifier’ whereas the claimed ‘send’ is taught by Richardson as ‘from mobile device’ whereas the claimed ‘server’ is depicted in Figure 3 as Side-Load Server 150);
           receive monitoring information from the server - Richardson [0126] … In reply to these messages, side-load server 150 sends a message with one or more state designations for each application identifier.  Here, the claimed ‘monitoring information’ is taught by Richardson as ‘state designations’); wherein the monitoring information comprises
          a second list of the application package names of the plurality of first applications that are to be monitored – Richardson [0128] Administrator server 302 stores administrator application data 404, which includes application identifiers and source identifiers received from side-load server 150. Administrator server 302 determines an administrator state designation for an application, as was mentioned above. This administrator state designation is sent to side-load server 150, which uses the administrator state designation to set a state designation of the side-load server for sending to mobile device 149. The state designation sent to mobile device 149 may be different than the administrator state designation that was received by side-load server 150.  Here, the claimed ‘a second list’ is taught by Richardson as ‘state designation’ ) and a rule used to identify the application download request in the access URL information – Richardson [0124] The mobile application data 304 includes an application identifier for each application of mobile device 149 and a source identifier for each such application. This source identifier identifies the source from which the application has been obtained… this source is a channel identifier provided in a field of data for an application package downloaded from an application marketplace. Here, the claimed ‘rule’ is taught by Richardson as monitoring the ‘source identifier’ because the identifier indicates an application package download.  The claimed ‘URL information’ is taught by Richardson as ‘provided in a field of data’ because the data fields includes additional URL information); and detect, based on the monitoring information whether the access URL information requested by the one of the plurality of first applications that is to be monitored comprises the application download request - Richardson [0150] Console 1032 provides a display… including a list of side-loaded applications detected as potential malware, along with metadata for such applications including signers, permissions, and frameworks. Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of detecting application file type indicative of installation package downloads s taught by Richardson to Koulinitch’ s access control engine would have yielded predicable results and resulting in an improved URL monitoring system), namely, a system capable of detecting URLs, application packages indicative of downloads, and classification logic  which improves Koulinitch Access Policy 132 and URL Reputation Engine 124 because together URL and Application download characteristics can be detected provided by Richardson’s ability to determine the source of side-loaded software). 

As to claim 19, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 18, wherein the instructions further cause the mobile terminal to be configured to:
          detect, based on the second list of the application package names of the plurality
of first applications that are to be monitored, whether the one of the plurality of first applications requests the access URL information - Richardson [0150] FIG. 10 shows a user console 1032 of side-load server 150 in communication via an application programming interface with a user console 1034 of administrator server 302, according to one embodiment. Console 1032 provides a display to the user of a variety of information including a list of side-loaded applications detected as potential malware, along with metadata for such applications including signers, permissions, and frameworks. The same information may be provided to console 1034 over network 121. After detection of malware or other undesired side-loaded applications, an administrator can control remediation activities on mobile devices such as mobile device 149); and
          detect, according to the rule of  used to identify the application download request in the access URL information, whether the access URL information requested by the one of the plurality of first applications comprises the application download request – Richardson [0345] … for an app that was preloaded on the device, the result from "getInstallerPackageName( )" can be "null." If this value returned cannot be used to distinguish pre-loaded from non-pre-loaded apps, the system can determine by other attributes if the app had originally been pre-loaded [e.g., such as if the app is installed in location/system/app or/system/priv-app (Android 4.4 or greater).  Here, the claimed ‘rule’ is taught by Richardson as ‘"getInstallerPackageName( )" because it is the source identifier.  The claimed ‘request’ is taught by Richardson as ‘value returned’ because the return is the result of the request/query whereas the claimed ‘plurality of first applications’ is taught by Richardson as ‘non-pre-loaded apps’ indicating more than one pre-loaded application.  The motivation to combine Richardson 

             As to claim 20, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 17, wherein the instructions further cause the mobile terminal to be configured to: determine based on the security analysis result, that the second application should be prohibited from being downloaded – Koulinitch [0089] If the URL is not permitted in block 220, the URL may be stopped from being received in block 224 and a replacement message may be transmitted to the user's application in block 226). The motivation to combine Richardson application download detection with Koulinitch URL filtering, as set forth in claim 18 applies here in claim 20).

           As to claim 21, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 20, further comprising a touchscreen coupled to the processor - Koulinitch [0043] The device 102 may be a cellular telephone, handheld scanner, netbook computer, or other device; 
            wherein the instructions further cause the mobile terminal to be configured to:
cause the touchscreen to display a prompt screen for selection by a user - Richardson [0644] In one embodiment, a screen presents an opt-out button for the user to opt out of the advertisement network. The screen includes a description describing an opt-out option for the advertisement network. The user expresses her intent by clicking on or touching (e.g., on a touch screen) opt-out button); obtain a selection operation of the user – Richardson [0646] receive a selection from the user of at least one behavioral preference); and determine, based on the selection operation, whether to prohibit or allow the second application to be downloaded - Koulinitch [0089] Based on the user score and the URL score, a determination may be made… to permit or deny access to the URL. If the URL is permitted in block 220, the user may be allowed access in block 222. If the URL is not permitted in block 220, the URL may be stopped from being received in block 224 and a replacement message may be transmitted to the user's application in block 226. One of ordinary skill in the art before the effective filing date of the claimed invention could have substituted the touchscreen feature of Richardson for user interface 116 of Koulinitch device 102 by using Presentation Device 229 logic of Richardson’s device 606. Richardson provides a display of icons indicating applications installed on the device which is a known technique to allow user selecting icons via the touchscreen on the mobile device.  Furthermore, the result of such a substitution would have been predictable in that the device would have increased adjustability because Koulinitch suggests a display on a cellular phone but no explicit touch screen.  Thus it would have been obvious to one of ordinary skill in the art to replace user interface 116 of device 1 with a “touchscreen” as taught by Richardson in order to improve the similar devices).

             As to claim 22, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 20, further comprising a touchscreen coupled to the processor, wherein, in response to determining that the second application should be prohibited from being downloaded, the instructions further cause the mobile terminal to be configured to: 
cause the touchscreen to display a prompt screen that indicating that downloading the second application has been prohibited - Richardson  [0398] suspend access of the mobile device to enterprise resources in the network; cause the touchscreen to display download information of a third application related to the second application - Richardson [0402] transmit message to mobile device to suspend access to vpn,
obtain a download operation selected by a user based on the download information of the third application; and download the third application – Richardson [0430 and 0431] Receive an one or more instructions from a server and execute those instructions on the mobile device, since at ‘431 Report the completion of all necessary actions and the readiness of the mobile device to re-enter a `trusted` state by sending a message to a server.  The, the motivation to combine Richardson touchscreen with Koulinitch user interface 116, as set forth in claim 21 applies here in claim 22).

           As to claim 23, claim 23 is a server that is directed to the method of claim 17. Therefore, claim 23 is rejected for the reasons as set forth in claim 17.  

          As to claim 24, the combination of Richardson and Koulinitch teaches the server of claim 23 – Richardson [0085] …side-load server 150 stores data that associates source identifiers with application identifiers of those applications for which the respective source is considered untrusted, wherein the instructions further cause the server to be configured to:
         receive a first list of application package names of applications installed at the mobile terminal from the mobile terminal - Richardson [0126] The application identifier and source identifier are received from mobile device 149, for example, in one or more messages. Here, the claimed ‘receive’ is taught by Richardson as ‘from mobile device’ whereas the claimed ‘server’ is depicted in Figure 3 as Side-Load Server 150); 
           configure monitoring information based on the first list of the application
package names - Richardson [0126] … In reply to these messages, side-load server 150 sends a message with one or more state designations for each application identifier.  Here, the claimed ‘monitoring information’ is taught by Richardson as ‘state designations’);  wherein the monitoring information comprises a second list of application package names of the plurality of first applications that are to be monitored – Richardson [0128] Administrator server 302 stores administrator application data 404, which includes application identifiers and source identifiers received from side-load server 150. Administrator server 302 determines an administrator state designation for an application, as was mentioned above. This administrator state designation is sent to side- side-load server for sending to mobile device 149. The state designation sent to mobile device 149 may be different than the administrator state designation that was received by side-load server 150.  Here, the claimed ‘a second list’ is taught by Richardson as ‘state designation’ because the list comes from administrator server 302 that monitors and evaluates applications and can designate certain applications as having administrator features) and a rule used to identify the application download request in the access URL information – Richardson [0124] The mobile application data 304 includes an application identifier for each application of mobile device 149 and a source identifier for each such application. This source identifier identifies the source from which the application has been obtained… this source is a channel identifier provided in a field of data for an application package downloaded from an application marketplace. Here, the claimed ‘rule’ is taught by Richardson as monitoring the ‘source identifier’ because the identifier indicates an application package download.  The claimed ‘URL information’ is taught by Richardson as ‘provided in a field of data’ because the data fields includes additional URL information); and
send the monitoring information to the mobile terminal - Richardson [0150] Console 1032 provides a display… including a list of side-loaded applications detected as potential malware, along with metadata for such applications including signers, permissions, and frameworks). 

              As to claim 25, the combination of Richardson and Koulinitch teaches the server of claim 24, wherein, in response to the security analysis result of the second application not existing in the server, the instructions further cause the server to be configured to:
            request, to download the second application based on the access URL information perform security analysis on the second application after downloading the second application record the security analysis result – Koulinitch [0096] The adders may allow some classifications to have a higher weighting on the user score than other classifications. For example, a `shopping` site may be given a weighting of -1, while a pornography site may be given a weighting of -100. In such an example, the shopping site is not a preferred site, but a pornography site may be considered orders of magnitude worse.  Here, the claimed ‘request’ is taught by Koulinitch as the browsing history expressed at [0092] because the browser is the first application whereas the claimed ‘request to download’ is taught by Koulinitch as ‘shopping site’ because under BRI shopping may induce download of content.  The claimed ‘analysis result’ is taught by Koulinitch as ‘weighting’ because an evaluation is recorded as the claimed ‘analysis result’.  The rationale for Richardson to consider the features of Koulinitch’s URL Detector in Claim 17 apply here in claim 25).

            As to claim 26, the combination of Richardson and Koulinitch teaches the server of claim 24, wherein, in response to the security analysis result of the second application not existing in the server – Koulinitch [0086] The URL may be transmitted to the URL reputation service in block 212 and the URL classification may be received in block 214.  Here, the claimed ‘not existing’ is taught by Koulinitch as ‘URL reputation service’ because if the second application already existed there would be no need to acquire the reputation), the instructions further cause the processor to be configured to notify the mobile terminal that downloading the second application is allowed – Koulinitch [0089] …Based on the user score and the URL score, a determination may be made in block 220 to permit or deny access to the URL. If the URL is permitted in block 220, the user may be allowed access in block 222. The rationale for Richardson to consider the features of Koulinitch’s URL Detector in Claim 17 apply here in claim 26).

           As to claim 33, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 18, wherein the instructions further cause the mobile terminal to be configured to determine based on the security analysis result, that the second application should be prohibited from being downloaded -  [0074] Richardson … It is typically desired to determine the source in order to assess the risk of the software and make a determination or decision whether further action should be taken with respect to the software such as, for example, blocking installation of the software onto the computing device.  Richardson further elaborates at ‘38).
.

           As to claim 34, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 19, wherein the instructions further cause the mobile terminal to be configured to determine, based on the security analysis result, that the second application should be prohibited from being downloaded  - [0074] Richardson … It is typically desired to determine the source in order to assess the risk of the software and make a determination or decision whether further action should be taken with respect to the software such as, for example, blocking installation of the software onto the computing device.  Richardson further elaborates at ‘38)..

         As to claim 35, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 21, wherein, after determining that the second application should be prohibited from being downloaded – Richardson [0149 and 0403] since at ‘149 FIG. 9 shows the display of the mobile device 606, on which a notification 902 is provided from side-load server 150 or administrator server 302 indicating that an application being installed may be from an untrusted source since at ‘’403 deny vpn access requests from the mobile device.  Here, the claimed ‘second application’ is taught by Richardson as ‘vpn access request’ because the first application is the user browser requesting vpn access, the instructions further cause the processor to be configured to:
           cause the touchscreen to display a prompt screen that indicating that downloading the second application has been prohibited – Richardson [0149 and 0422] since at ‘149 FIG. 9 shows the display of the mobile device 606, on which a notification 902 is provided from side-load server 150 or administrator server 302 since at ‘422 transmit message to mobile device to remove enterprise email account from presentation on the mobile device, [0423] prevent delivery of enterprise content to the mobile device)
            cause the touchscreen to display download information of a third application related to the second application – Richardson [0705] the context is an accessing, during execution of the first application, of location information while the first application has a visible presence to a user (e.g., the first application is presenting location information to the user on a user display… the component data includes risk scores for known components, and the method further comprises providing a risk score in response to a query regarding an application installed or to be installed on the computing device of the user.  Here, the claimed ‘third application’ is taught by Richardson as ‘risk scores’ because an algorithm is an application whereas the claimed ‘second application’ is taught by Richard as ‘query application’ whereby the access query includes the first application being the browser and the second application being the target URL);
           obtain a download operation that is selected by a user based on the download information of the third application; and download the third application – Richardson [0705] and based on the comparison, make a determination that the new component corresponds to the first known component; and sending, via at least one processor, over a communication network, the first application for storage in a data processing system for subsequent installation from the data processing system onto the mobile device).

            As to claim 36, the combination of Richardson and Koulinitch teaches the server of claim 25, wherein, in response to the security analysis result of the second application not existing in the server - Koulinitch [0086] The URL may be transmitted to the URL reputation service in block 212 and the URL classification may be received in block 214.  Here, the , the instructions further cause the server to notify the mobile terminal that downloading the second application is allowed - [0057] In such an embodiment, the access control engine 126 may create a response message to the URL request indicating that access was denied and transmit the response over the communication channel on which the URL request was transmitted. If the access control engine allows access to the URL, the outgoing URL request may be transmitted to the URL 174 and the response may be received by the requesting application.  Here, the claimed ‘instructions’ is taught by Koulinitch as ‘response message’. The rationale for Richardson to consider the features of Koulinitch’s URL Detector in Claim 17 apply here in claim 36).

             As to claim 37, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 17, wherein the instructions further cause the mobile terminal to be configured to determine, based on selection input of a user, whether to download the second application - Koulinitch [0089] Based on the user score and the URL score, a determination may be made in block 220 to permit or deny access to the URL. The rationale for Richardson to consider the features of Koulinitch’s URL Detector in Claim 17 apply here in claim 37).

            As to claim 38, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 17, wherein the instructions further cause the mobile terminal to be configured to determine that the second application is allowed to be directly downloaded – Richardson [0753] …this action is the sending of a notification to a mobile device 149 in order to alert the user that the new application 1013 may be fraudulent or a tampered version. New application 1013 may have been provided, for example, to application marketplace 123 or directly to mobile device 149, by developer server 160, along with a signing certificate 162. Developer server 160 also provides a package identifier for new application 1013.  Here, the claimed ‘directly download’ is taught by Richardson as ‘or directly’ because the Marketplace is not the intervening element).

            As to claim 39, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 18, wherein the instructions further cause the mobile terminal to be configured to determine, based on selection input of a user, whether to download the second application – Koulinitch [0089] Based on the user score and the URL score, a determination may be made in block 220 to permit or deny access to the URL. If the URL is permitted in block 220, the user may be allowed access in block 222. The rationale for Richardson to consider the features of Koulinitch’s URL Detector in Claim 17 apply here in claim 39).

              As to claim 40, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 18, wherein the instructions further cause the mobile terminal to be configured to determine that the second application is allowed to be directly downloaded – Richardson [0753] this action is the sending of a notification to a mobile device 149 in order to alert the user that the new application 1013 may be fraudulent or a tampered version. New application 1013 may have been provided, for example, to application marketplace 123 or directly to mobile device 149, by developer server 160, along with a signing certificate 162. Developer server 160 also provides a package identifier for new application 1013). 

              As to claim 41, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 19, wherein the instructions further cause the mobile terminal to be configured to determine, based on selection input of a user, whether to download the second application – Richardson [0148] FIG. 8 shows the display of the mobile device 606, on which a notification 802 is provided to query a user whether to trust an application from an identified software developer).

               As to claim 42, the combination of Richardson and Koulinitch teaches the mobile terminal of claim 19, wherein the instructions further cause the mobile terminal to be configured to determine that the second application is allowed to be directly downloaded – Richardson [0753] this action is the sending of a notification to a mobile device 149 in order to alert the user that the new application 1013 may be fraudulent or a tampered version. New application 1013 may have been provided, for example, to application marketplace 123 or directly to mobile device 149, by developer server 160, along with a signing certificate 162. Developer server 160 also provides a package identifier for new application 1013).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24912/2/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491